Lochrane, C. J.
The record in this case is very brief; in fact, too brief for the proper understanding of the history of the case. It appears that, at the April Term, 1869, the defendant in error, by rule nisi, called upon Rogers, sheriff, to show cause why money had not been collected. The rule does not show when the fi. fa. was obtained, but merely recites its existence; and to this proceeding the sheriff's answer alleges that the fi. fa. in question, issued upon a judgment founded on a consideration for negro property.
We have been restrained, in this case, to consider whether, when a fi. fa., issued from a Court, was placed in the sheriff’s hands to execute, his office being purely ministerial, he had a right to set up this defense to its execution; or whether it was not his duty to levy and let the defendant in fi. fa. raise such issues as were not apparent on the face of the papers. Such was the view held by this Court, at this term, in the case of Martin, sheriff, vs. Huson, etc. But after a careful consideration of the fact alleged by the sheriff, in this case, that he ought not to be adjudged in contempt of the process of the Court, by virtue of the character of this debt, which he verifies, and it is admitted tobe for negro property, we are of opinion that the Court erred in making the rule absolute.
Article V., section 17 of the Constitution of 1868, provides : “No Court or officer shall have, nor shall the General Assembly give jurisdiction or authority to try, or give judgment on, or enforce any debt, the consideration of which was a slave or slaves, or the hire thereof.” And Article XI., section 6, among other things, provides that judgments not executed shall proceed and be performed in such cases only as the Constitution gives jurisdiction over the causes, etc., on *543which such judgments are founded. Now, it appearing from the sworn answer of the sheriff, that this judgment was within that class over which, by the Constitution, jurisdiction was denied, both to the officers and to the Courts, we are of opinion that, on such answer, not traversed, and standing admitted before the Court below, he had no power to pass such order in the premises. This belongs to a class of cases exceptional in character, and under a constitutional inhibition of jurisdiction, both as to Courts and officers, and the answer of the sheriff not being contradicted, made such an admitted record as excused the sheriff, under the facts in this case.
But while we have gone to the fullest extent in the protection of officers under the law, we deem it proper to slate, admonitory of the duty of sheriffs in the premises, that the safest way to execute their official duties, and save themselves and sureties from ultimate liability, is to simply discharge their ministerial duties, and let defendants move for their own protection, by asserting their constitutional or other defenses, if they exist.
Judgment reversed.
McCay, J., concurred, but furnished no opinion.